DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed on 08/06/2021.  In virtue of the amendment:
Claims 1-12 are pending in the instant application.
Claims 1 and 7 are currently amended.
Claims 11 and 12 are newly added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response and Amendment, filed 08/06/2021, with respect to the rejection(s) of claim(s) 1-10 under 102(a)(1) rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground rejection(s) of claims 1-12 is made in view of Okamoto (U.S. Pub. 2003/0076270 A1).
Applicant’s arguments with respect to amended claims 1 and 7 that OHNO does not anticipate feature “the pad member is compressed between the boss and the base member by fixing the boss and the base member with the fixing tool” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (U.S. Pub. 2003/0076270 A1).
Regarding claim 1, Okamoto discloses an antenna apparatus (Figs. 1-3b) comprising:
a base member (4a, Fig. 2);
a case member (6a, Figs. 2-3a) fixed to the base member with a fixing tool (screw 20 through hole 4g to boss 6d, Fig. 3b); and
a pad member (5, Figs. 1-3a) for covering a peripheral edge of the base member (Fig. 1), wherein the case member has a boss (as in Figs. 2-3b where screw 20 is fixed in) into which the fixing tool is inserted, and wherein
a portion of the pad member is compressed between the boss and the pad member by fixing the boss and the base member with the fixing tool (Fig. 3a, par [0057] – “… the base pad 5 is interposed and compressed between the lower end of the cover main body part 6a and the upper surface of the base main body part 4a”).
Regarding claim 7, OHNO discloses an antenna apparatus comprising:
a base member (4a, Fig. 2);
a case member (6a, Figs. 2-3a) fixed to the base member with a fixing tool (screw 20 through hole 4g to boss 6d, Fig. 3b); and

a portion of the pad member is compressed between the boss and the pad member by fixing the boss and the base member with the fixing tool (Fig. 3a, par [0057] – “… the base pad 5 is interposed and compressed between the lower end of the cover main body part 6a and the upper surface of the base main body part 4a”), and wherein
an upper surface of at least, one of a first portion of the pad member located between the boss and the base member and a second portion adjacent to the first portion of the pad member has a groove (as of grooves 5d and 5e, Fig. 2, par [0054]).
Regarding claim 10, Okamoto discloses the antenna apparatus wherein the fixing tool is a screw (20, Fig. 3b).
Regarding claims 11 and 12, Okamoto discloses the antenna apparatus wherein the portion of the pad member is compressed between the boss and the pad member is in direct contact with the boss and the base member (Fig. 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, as applied above, in view of OHNO (U.S. Pub. 20170214129 A1)
Regarding claim 2, Okamoto discloses all of the limitations as claimed except the antenna apparatus wherein a step is provided between an upper surface of the pad member and an upper surface of the base member in a region overlapping the boss in plan view.
However, as evidenced by OHNO, providing the antenna apparatus wherein a step is provided between an upper surface of the pad member and an upper surface of the base member in a region overlapping the boss in plan view (as step on base 70, Fig. 1) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the system of Okamoto with the step as taught by OHNO in order to provide the suitable parts to the antenna system so that the secure waterproofing could be improved.
Regarding claim 3, Okamoto discloses all of the limitations as claimed except the antenna apparatus wherein a thickness of a first portion of the pad member located between the boss and the base member is thinner than a thickness of a second portion adjacent to the first portion of the pad member.
However, as evidenced by OHNO, providing the thickness of a first portion of the pad member located between the boss and the base member is thinner than a thickness of a second portion adjacent to the first portion of the pad member (Fig. 1) is well known in the art.

Regarding claim 4, discloses all of the limitations as claimed except the antenna apparatus wherein an upper surface of at least one of a first portion of the pad member located between the boss and the base member and a second portion adjacent to the first portion of the pad member has a groove.
However, as evidenced by OHNO, providing the antenna apparatus wherein an upper surface of at least one of a first portion of the pad member located between the boss and the base member and a second portion adjacent to the first portion of the pad member has a groove (as of groove in Fig. 1) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the system of Okamoto with the groove as taught by OHNO in order to provide the suitable parts to the antenna system so that the secure waterproofing could be improved.
Regarding claim 5, Okamoto/OHNO discloses the antenna apparatus wherein the groove is provided to surround an opening of the pad member in plan view (Fig. 1 of OHNO).
Regarding claim 6, Okamoto/OHNO discloses the antenna apparatus wherein the groove has a first side wall (outside wall of groove,, Fig. 1 of OHNO) closer to the boss and a second side wall (inside wall of groove, Fig. 1 of OHNO) facing the first side wall in cross-sectional view, and wherein when the boss and the base member are fixed with the fixing tool (Fig. 3 of 
Regarding claim 8, Okamoto/OHNO discloses the antenna apparatus wherein the groove is provided to surround an opening of the pad member in plan view (Fig. 1 of OHNO) (Note: as motivated in claim 5 above).
Regarding claim 9, Okamoto/OHNO discloses the antenna apparatus wherein the groove has a first side wall (outside wall of groove,, Fig. 1 of OHNO) closer to the boss and a second side wall (inside wall of groove,, Fig. 1 of OHNO) facing the first side wall in cross-sectional view, and wherein the first side wall and the second side wall are separated from each other (Fig. 1 of OHNO).

Inquiry
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844